Exhibit 99.1 IMMEDIATE RELEASE Contact: Mark Johnson Sr. Director, Investor Relations mjohnson@atyrpharma.com 858-223-1163 aTyr Pharma Announces $45 Million Equity Financing SAN DIEGO – August 28, 2017 – aTyr Pharma, Inc. (Nasdaq: LIFE), a biotherapeutics company engaged in the discovery and development of Physiocrine-based therapeutics, harnessing the Resokine pathway, to treat patients suffering from severe, rare immune-mediated diseases, as well as various cancers, today announced that it has entered into a definitive securities purchase agreement with certain institutional and other accredited investors including members of the Company’s Board of Directors. The private placement is being led by Viking Global Investors with participation from EcoR1 Capital and Redmile Group, among others. Gross proceeds from the private placement are expected to be approximately $45.8 million.
